286 S.W.3d 683 (2008)
Alvin Travis McCULLOUGH, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-590.
Supreme Court of Arkansas.
September 4, 2008.
D. Scott Hickam, for the Estate of Daniel D. Becker.
No response.
PER CURIAM.
D. Scott Hickam, attorney for the Estate of Daniel D. Becker, moves this court to substitute counsel for the appellant and extend the time for filing appellant's opening brief. On June 26, 2008, we appointed Daniel D. Becker to represent the appellant on appeal. Briefing was commenced, and the appellant's brief was due August 5, 2008.
Mr. Hickam's motion states that on July 15, 2008, Mr. Becker died. Accordingly, Mr. Hickam timely filed the instant motion on July 28, 2008. We grant the motion and appoint attorney John Ogles to represent the appellant. Our clerk is directed to set a new briefing schedule for the appeal.
Motion granted.